         CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 1 of 16




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    Maria Guevara,                                    Case No. 19-cv-1954 (WMW/KMM)

                            Plaintiff,
                                                ORDER GRANTING IN PART AND
          v.                                    DENYING IN PART DEFENDANT’S
                                                   MOTION FOR SUMMARY
    Monogram Meat Snacks, LLC,                           JUDGMENT

                            Defendant.


         This matter is before the Court on Defendant Monogram Management Services,

Inc.’s 1 (Monogram) motion for summary judgment. (Dkt. 53.) Monogram moves for

summary judgment as to all of Plaintiff Maria Guevara’s claims. Guevara concedes

summary judgment as to Counts V through VII and opposes summary judgment as to

Counts I through IV. For the reasons addressed below, the Court grants in part and denies

in part Monogram’s motion for summary judgment.

                                    BACKGROUND

         Monogram operates a factory in Chandler, Minnesota, where Guevara was

employed for approximately 14 years. Guevara, whose official job title was “filler/caddie,”

worked in various roles on Monogram’s production line. Guevara contends that she was




1
       The complaint mislabels Defendant as “Monogram Meat Snacks, LLC.” The
corporate entity’s name is “Monogram Management Services, Inc.” Monogram produces
ready-to-eat snacks.
       CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 2 of 16




injured at work on three occasions: April 2014, February 2016 and January 2018. Each

incident is addressed below.

       April 2014 Workplace Injury

       Guevara injured her neck and shoulder while removing 40-pound baskets from a

food assembly machine. Guevara filed a workers’ compensation claim in 2014, and she

testified at her deposition that she could not remember whether Monogram took any

negative action against her for filing the claim.

       February 2016 Workplace Injury

       Guevara was crushed between an electric pallet jack and a machine, injuring her

lower back, knee, neck and shoulder. This incident exacerbated her 2014 shoulder injury.

After sustaining these injuries, Guevara filed a workers’ compensation claim. She, again,

does not remember whether Monogram took any negative action against her for doing so.

       After the April 2014 and February 2016 injuries, a doctor ordered Guevara to limit

herself to work that involved only her left hand and ordered Guevara to refrain from lifting

more than 5 to 10 pounds. Guevara gave this doctor’s note to Monogram’s human-

resources department. Monogram accommodated her disability and allowed Guevara to

work in a manner that involved only her left hand. Usually, employees in her position as

a filler/caddie rotate to different tasks during each shift. But after her injury, Guevara was

not required to rotate to different tasks. Instead, Monogram allowed her to perform only

one task—putting labels on boxes with her left hand.            Guevara worked with this

accommodation for approximately 18 months.




                                              2
       CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 3 of 16




       January 2018 Workplace Injury and Termination of Employment

       On January 25, 2018, while Guevara was putting labels on boxes with her left hand,

a coworker knocked a box off a pallet that, according to Guevara’s deposition testimony,

fell onto the back of Guevara’s neck. The parties dispute whether the box hit Guevara.

Monogram subsequently terminated Guevara’s employment because, Monogram

contends, Guevara falsified her workers’ compensation report by asserting that the box hit

her.

       Martha Ramos and Lourdes Guerrero observed the incident. Guevara testified via

deposition that Ramos, the woman who knocked over the box, “came up right away and

she apologized.” Ramos, in a written statement, said that the box “brushed [Guevara] on

her left side.” Guerrero, in a written statement, said that she “did not see that the” box hit

Guevara.

       Guevara testified that, after the incident, she felt dizzy, experienced pain and

vomited. Guevara reported her injury to Horacio Mejias, Monogram’s Human Resources

Manager. Mejias testified that Guevara looked like she was hurt when she reported her

injury to him. Mejias reviewed video footage of the incident as part of his investigation of

the merits of Guevara’s claim.

       On March 12, 2018, Guevara provided Monogram a doctor’s note stating that

Guevara needed to go to the Mayo Clinic for three weeks to receive treatment to help

manage her pain. Guevara contends that this note adequately reflected her desire to take

Family and Medical Leave Act (FMLA) leave. However, Mejias did not view this note as




                                              3
       CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 4 of 16




a request for FMLA leave because it lacked sufficient detail (such as the dates that Guevara

expected to miss work) and it did not comply with Monogram’s FMLA leave-request

procedures. Guevara testified that this request is the reason Monogram terminated her

employment, because Monogram terminated Guevara’s employment on March 13, 2018,

the day after Guevara gave Monogram the doctor’s note.

       Mejias investigated Guevara’s workers’ compensation claim and determined that

Guevara falsified her workers’ compensation report by lying about the box hitting her.

Mejias testified that the video evidence demonstrates that, although a box fell, it did not

strike Guevara. Mejias sent the video footage to Nationwide Mutual Insurance Company

(Nationwide), Monogram’s workers’ compensation insurance carrier.               Nationwide

informed Mejias that it denied Guevara’s workers’ compensation claim because the video

footage shows that the box did not strike Guevara.

       Mejias testified that he terminated Guevara’s employment solely because she

submitted a false injury report. Guevara testified that Mejias told her that Monogram

terminated her employment because she filed a workers’ compensation claim.

       Pending Complaint

       Guevara commenced this lawsuit on June 27, 2019, in Ramsey Country District

Court. Monogram removed the lawsuit to federal court on July 24, 2019. The complaint

includes seven counts. After Monogram moved for summary judgment on all counts,

Guevara conceded that Monogram is entitled to summary judgment as to Counts V, VI,

and VII of her complaint.




                                             4
       CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 5 of 16




       Four counts remain in dispute: Count I alleges disability discrimination in violation

of the Americans with Disabilities Act (ADA); Count II alleges disability discrimination

in violation of the Minnesota Human Rights Act (MHRA); Count III alleges retaliation in

violation of the Minnesota Workers’ Compensation Act; and Count IV alleges interference

with medical leave in violation of the FMLA.

                                        ANALYSIS

       Summary judgment is proper when the record before the district court establishes

that there is “no genuine dispute as to any material fact” and the moving party is “entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute as to a material

fact exists “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       When determining whether summary judgment is warranted, a court construes the

evidence in the light most favorable to the nonmoving party and draws all reasonable

inferences in the nonmoving party’s favor. See Windstream Corp. v. Da Gragnano, 757

F.3d 798, 802–03 (8th Cir. 2014). When asserting that a fact is genuinely disputed, the

party opposing summary judgment must “submit affidavits, depositions, answers to

interrogatories, or admissions on file and designate specific facts” supporting that assertion.

Gander Mountain Co. v. Cabela’s, Inc., 540 F.3d 827, 831–32 (8th Cir. 2008); see Fed. R.

Civ. P. 56(c)(1)(A). A claim that is the subject of a motion for summary judgment cannot

“get to a jury without any significant probative evidence tending to support the [claim].”




                                              5
       CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 6 of 16




Rath v. Selection Rsch., Inc., 978 F.2d 1087, 1091 (8th Cir. 1992) (quoting Anderson, 477

U.S. at 249).

      I.        Guevara’s Disability Discrimination Claims (Counts I and II)

       Because Guevara fails to establish a prima facie claim of discrimination, Monogram

argues, summary judgment should be granted as to Guevara’s disability discrimination

claims under the ADA and the MHRA. To establish a prima facie claim of disability

discrimination under either the ADA or the MHRA, a plaintiff must prove that (1) she

satisfies the statutory definition of disabled within the meaning of the operative statute;

(2) she is qualified to perform the essential functions of the job, with or without

accommodation; and (3) she suffered an adverse employment action because of her

disability. See Evans v. Coop. Response Ctr., Inc., 996 F.3d 539, 545 (8th Cir. 2021);

Anderson v. City of Coon Rapids, 88 F. Supp. 3d 977, 982 n.1 (D. Minn. 2015). Disability-

discrimination claims under the ADA and the MHRA are analyzed using the same

standards except as to the definition of a disability. See Kammueller v. Loomis, Fargo &

Co., 383 F.3d 779, 784 (8th Cir. 2004). The MHRA uses a “materially limits” major life

activities standard to define a disability, and the ADA uses a “substantially limits” major

life activities standard. Id. The difference in definition is immaterial here because the

parties do not dispute Guevara’s disability.

       If a plaintiff establishes a prima facie case, the burden shifts to the employer to

advance a legitimate, nondiscriminatory reason for its actions. See McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973). If the employer articulates a satisfactory reason,



                                               6
       CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 7 of 16




the burden shifts back to the plaintiff to demonstrate that the employer’s proffered reason

is a pretext for unlawful discrimination. See Koziek v. County of Seward, 539 F.3d 930,

935 (8th Cir. 2008).

              A.       Disability under the ADA and the MHRA

       The parties do not dispute that Guevara is disabled within the meaning of the ADA

and the MHRA, and the record reflects that this element of Guevara’s claims is satisfied.

       To demonstrate that she is disabled under the ADA and the MHRA, Guevara must

show that she (1) has a physical, sensory, or mental impairment that materially or

substantially limits one or more major life activities; (2) has a record of such an

impairment; or (3) is regarded as having such an impairment. 42 U.S.C. § 12102(1); Minn.

Stat. § 363A.03, subdiv. 12. “Major life activities include caring for one’s self, performing

manual tasks, walking, seeing, hearing, breathing, learning, and working.” Dovenmuehler

v. St. Cloud Hosp., 509 F.3d 435, 439 (8th Cir. 2007).

       Guevara is limited to the use of one arm and has a physician-ordered lifting

restriction that directs her not to lift more than 5 to 10 pounds. Monogram accommodated

this impairment by allowing Guevara to limit her job task for approximately 18 months to

only putting “labels on boxes with her left hand.” This accommodation varied from the

norm, in which other employees in Guevara’s position rotate through different tasks during

each workday. The record reflects that Guevara has a physical impairment that materially

and substantially limits her major life activities, she has a record of her impairment, and

Monogram regarded her as having an impairment.



                                             7
       CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 8 of 16




       Accordingly, Guevara has established that she is disabled within the meaning of the

ADA and the MHRA.

               B.    Qualification to Perform the Essential Functions of the Job

       Monogram contends that Guevara cannot prove her prima facie case of disability

discrimination because she is not qualified to perform the essential functions of the

position. Guevara responds that it is Monogram’s burden to prove that Guevara is not

qualified, and Monogram has failed to meet that burden.

       Under both the ADA and the MHRA, to be qualified to perform the essential

functions of a job, a plaintiff must (1) meet the necessary prerequisites for the job, such as

education, experience and training; and (2) be able to perform the essential job functions

with or without reasonable accommodation. See Hustvet v. Allina Health Sys., 283 F. Supp.

3d 734, 741 (D. Minn. 2017), aff’d, 910 F.3d 399 (8th Cir. 2018). If an employer “contends

that the person is not a qualified disabled person, the burden is on the [employer] to prove

that it was reasonable to conclude the disabled person, with reasonable accommodation,

could not have met the requirements of the job.” Minn. Stat. § 363A.03, subd. 36.

       Monogram argues that Guevara was not qualified to perform the essential functions

of a filler/caddie, because she could not lift up to 60 pounds, which is part of her job

description.    But this argument ignores the statutory phrase “with reasonable

accommodation.”      Id.   Guevara worked as a filler/caddie with her disability for

approximately 18 months because Monogram accommodated Guevara’s disability by

allowing her to limit her job to applying labels on boxes with her left hand. Mejias testified



                                              8
       CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 9 of 16




that Guevara’s accommodation did not affect Monogram’s productivity, because “that job

needs to be done by somebody.” And Monogram has not established that lifting 60 pounds

is an essential job function. While the record reflects that Guevara was not able to lift 60

pounds, it also reflects that she had been working as a filler/caddie for approximately 18

months with a reasonable accommodation.

       Accordingly, there is a genuine dispute of material fact as to whether Guevara is

qualified to perform the essential functions of the job with an accommodation.

              C.     Adverse Employment Action

       The parties do not dispute that Guevara suffered an adverse employment action,

which is “a tangible change in working conditions that produces a material employment

disadvantage, including but not limited to, termination, cuts in pay or benefits, and changes

that affect an employee’s future career prospects, as well as circumstances amounting to a

constructive discharge.” Jackman v. Fifth Jud. Dist. Dep’t of Corr. Servs., 728 F.3d 800,

804 (8th Cir. 2013). The parties agree, and the record reflects that Guevara’s employment

was terminated, which is an adverse employment action. Accordingly, Guevara suffered

an adverse employment action within the meaning of the ADA and the MHRA.

              D.     Disparate Treatment

       The parties dispute whether Guevara’s employment was terminated because of her

disability. Monogram contends that it terminated Guevara’s employment solely because

she lied about the box hitting her. Guevara maintains that the box hit her. If it is true that




                                              9
      CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 10 of 16




the box hit Guevara, this fact supports an inference that Monogram used dishonesty as a

pretext to fire Guevara for illegitimate reasons.

       There is a genuine dispute as to whether the box hit Guevara. Guevara testified that

the box hit her and caused her to suffer an injury. Ramos, the woman who knocked the

box over, reported in a written statement that the box “brushed [Guevara] on her left side,”

Guevara’s “face was looking really bad” after the incident, and Ramos told Guevara to

report the incident. Mejias testified that Guevara looked like she was hurt when she

reported her injury to him. And the security camera video evidence is inconclusive, as it

does not clearly show whether the box hit Guevara. There is a genuine dispute of material

fact as to whether the box hit Guevara, and a “reasonable jury could find that [Monogram’s]

decision to terminate [Guevara] . . . resulted from [Monogram’s] knowledge of her

disability.” Hustvet, 283 F. Supp. 3d at 742. This dispute precludes summary judgment

as to Guevara’s disability-discrimination claims.

       Accordingly, the Court denies Monogram’s motion for summary judgment as to

Counts I and II.

       II.    Guevara’s Retaliation Claim           under    the   Minnesota     Workers’
              Compensation Act (Count III)

       Monogram argues that Guevara’s retaliation claim fails for two reasons: because

she cannot establish a causal connection between her filing a workers’ compensation claim

and Monogram terminating her employment, and because her dishonesty was a legitimate

reason for Monogram to terminate her employment.            Guevara, who disputes these




                                             10
      CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 11 of 16




contentions, maintains that she has established a prima facie claim of retaliation under the

Minnesota Workers’ Compensation Act.

        The Minnesota Workers’ Compensation Act provides:

              Any person discharging or threatening to discharge an
              employee for seeking workers’ compensation benefits or in
              any manner intentionally obstructing an employee seeking
              workers’ compensation benefits is liable in a civil action for
              damages . . . .

Minn. Stat. § 176.82, subd. 1. To survive a motion for summary judgment on a retaliation

claim, a plaintiff must either produce direct evidence of retaliation or establish an inference

of retaliation under the McDonnell Douglas burden-shifting framework. See Pye v. Nu

Aire, Inc., 641 F.3d 1011, 1020 (8th Cir. 2011); see also McDonnell Douglas, 411 U.S. at

802–03.2 A prima facie case of retaliation exists when a plaintiff establishes: she engaged

in protected activity; she suffered an adverse employment action; and there was a causal

connection between the two. See Massey-Diez v. Univ. of Iowa Cmty. Med. Servs., Inc.,

826 F.3d 1149, 1161 (8th Cir. 2016); see also Benson, 561 N.W.2d at 539.

       The parties do not dispute that Guevara’s workers’ compensation request is a

protected activity and her termination was an adverse employment action. See, e.g.,



2
        “The McDonnell Douglas test requires: (1) the plaintiff to bear the initial burden of
establishing a prima facie case (i.e., that his or her discharge was the result of seeking
workers’ compensation benefits); (2) the burden of production then shifts to the employer
to articulate a legitimate reason for the discharge; and (3) if the employer articulates a
legitimate reason, the burden of production shifts back to the plaintiff to show pretext and
the factfinder must determine whether the illegitimate reason (i.e., seeking workers’
compensation benefits) was more likely than not the reason for discharge.” Benson v. Nw.
Airlines, Inc., 561 N.W.2d 530, 539 (Minn. Ct. App. 1997).


                                              11
         CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 12 of 16




Schmitz v. U.S. Steel Corp., 831 N.W.2d 656, 671 (Minn. Ct. App. 2013) (holding that

seeking workers’ compensation benefits is protected activity), aff’d, 852 N.W.2d 669

(Minn. 2014). But there is a genuine dispute as to whether there is a causal connection

between Guevara’s protected activity and Monogram’s termination of Guevara’s

employment.

         As direct evidence of retaliation, Guevara relies on her deposition testimony that

Mejias told Guevara on March 13, 2018, that she was being terminated because she filed a

workers’ compensation claim. To impeach this testimony, Monogram provided the Court

with a transcribed recording of a March 13, 2018 conversation in which Mejias informed

Guevara that Monogram was terminating her employment. In response, Guevara testified

that, during the recorded conversation, Mejias said he was terminating her employment

because she filed a false report. Guevara persisted, testifying under oath that Mejias told

her that she was being terminated for filing a workers’ compensation claim. While

Guevara’s testimony may appear to be inconsistent, a recording of a single conversation,

does not preclude the possibility that Mejias told Guevara on another occasion that day,

that her employment was being terminated because she filed a workers’ compensation

claim.

         Mejias testified under oath that he did not consider Guevara’s previous injuries or

the cost of her workers’ compensation claim when deciding to terminate Guevara’s

employment. Instead, he decided to terminate Guevara’s employment because she lied

about the box hitting her. On a motion for summary judgment, the Court neither weighs




                                             12
      CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 13 of 16




the evidence, makes credibility determinations, nor attempts to discern the truth of any

factual dispute. See Great Plains Real Est. Dev., L.L.C. v. Union Cent. Life Ins. Co., 536

F.3d 939, 943–44 (8th Cir. 2008). Here, the evidence is sufficient to demonstrate a genuine

dispute as to the material fact of whether Guevara was terminated in retaliation for filing a

workers’ compensation claim. And when viewed in the light most favorable to Guevara,

the evidence is sufficient to allow a reasonable jury verdict for the nonmoving party,

Guevara. See id. at 944.

       Guevara has provided sufficient evidence to establish an inference of retaliation to

defeat summary judgment. See McDonnell Douglas, 411 U.S. at 802–803. Substantial

questions of fact exist regarding whether Monogram terminated Guevara’s employment

for dishonesty or whether Monogram terminated Guevara’s employment in retaliation for

her seeking workers’ compensation.

       Accepting Guevara’s version of the facts, Monogram had no legitimate basis for

terminating Guevara’s employment for “dishonesty,” because the video evidence

demonstrates that the box hit her. Monogram argues that the video evidence demonstrates

that Guevara was not hit by the box and that Monogram fired Guevara for dishonesty. But

the Court has reviewed the video evidence, and despite Monogram’s interpretation, this

evidence is not dispositive. Whether or not the box hit Guevara is unclear. As such, a

reasonable jury could find that the box hit Guevara and Monogram’s stated reason for

termination of employment is pretextual. See, e.g., McDonnell Douglas, 411 U.S. at 802–




                                             13
      CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 14 of 16




803 (holding that if a plaintiff establishes a prima facie case of retaliation, the defendant

must articulate a legitimate, nonretaliatory reason for terminating plaintiff’s employment).

       The parties’ genuine dispute as to Monogram’s reason for terminating Guevara’s

employment precludes summary judgment as to this claim. Monogram’s proffered reason

for termination—dishonesty—is inextricably intertwined with Guevara filing her workers’

compensation claim, which is the protected conduct at issue. Monogram fails to establish

that a reasonable jury could not find that Guevara’s termination was in retaliation for her

seeking workers’ compensation. See Pye, 641 F.3d at 1022–23. Accordingly, the Court

denies Monogram’s motion for summary judgment as to Count III.

       III.      Guevara’s Interference Claim Under FMLA (Count IV)

       Guevara alleges that Monogram prevented her from receiving her full FMLA leave

in violation of the law. Monogram responds that Guevara failed to give Monogram

adequate notice of her intention to take FMLA leave.

       An interference claim 3 arises when an employer denies or interferes with an

employee’s substantive FMLA rights. See Hager v. Ark. Dep’t of Health, 735 F.3d 1009,

1015 (8th Cir. 2013). An employee seeking FMLA leave must notify the employer of the

need to take a leave of absence and when the employee anticipates returning to work. Id.

at 1015–16. The notice need not expressly invoke the FMLA, but it must provide the

employer information that the health condition “could be serious.” Id. at 1016 (internal



3
       The complaint labels this as an “interference” claim. Such claims also are referred
to as “entitlement” claims.


                                             14
      CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 15 of 16




quotation marks omitted). The employer’s duties arise when the notice “provides enough

information to put the employer on notice that the employee may be in need of FMLA

leave.” Phillips v. Mathews, 547 F.3d 905, 909 (8th Cir. 2008). Whether an employee has

satisfied the notice requirement is a question of fact. See id.

       Guevara provided Monogram a note from her doctor recommending that Guevara

attend a 3-week pain management program at the Mayo Clinic. Monogram contends that

the doctor’s note was not in accordance with its FMLA leave-request procedures. Viewing

the evidence in the light most favorable to Guevara, however, a reasonable jury could

conclude that she satisfied the notice requirement because a logical inference from

Guevara’s submission of the doctor’s note is that she intends to take a three-week leave of

absence for medical treatment to alleviate her chronic pain. As such, a genuine dispute of

material fact exists as to whether Guevara provided sufficient notice to Monogram that she

may need FMLA leave.

       When an employee’s termination of employment is unrelated to FMLA leave, the

employer is not liable for an interference or entitlement claim, even if an employer has

received adequate notice. See id. at 911. It is the employer’s burden, however, to prove

that the reason for termination is unrelated to FMLA. Id. Because a genuine dispute exists

as to whether Monogram legitimately terminated Guevara’s employment because of

dishonesty, a jury could reasonably conclude that Guevara was terminated for seeking

FMLA leave. This is particularly true as Monogram terminated Guevara’s employment

the day after she provided Monogram a doctor’s note prescribing a 3-week comprehensive




                                             15
      CASE 0:19-cv-01954-WMW-KMM Doc. 67 Filed 09/15/21 Page 16 of 16




pain management program. In light of these circumstances, a genuine dispute of material

fact exists as to whether Guevara’s termination was related to her request for FMLA leave.

      Accordingly, the Court denies Monogram’s motion for summary judgment as to

Count IV.

                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendant Monogram Management Services, Inc.’s motion

for summary judgment, (Dkt. 53), is GRANTED IN PART AND DENIED IN PART as

follows:

      1.     Monogram’s motion for summary judgment as to Counts V, VI and VII of

             the complaint is GRANTED; and

      2.     Monogram’s motion for summary judgment as to Counts I, II, III and IV of

             the complaint is DENIED.



Dated: September 15, 2021                              s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                           16
